Title: Orders to Captain William Scott, 14 January 1777
From: Washington, George
To: Scott, William



Sir,
[Morristown, 14 January 1777]

Inclosed you have Instructions for recruiting a Company of Rangers; as also a Warrant for Eight hundred Dollars to enter upon this business—One half of the Bounty you will give at the time of Inlisting—the other half when the Men join the Regiment.
Your Company is to consist of yourself, two Lieutts and an Ensign—four Sergeants, four Corporals, a Drum & fife, and Seventy Six privates. and as an incouragement to you to get good Officers & proper Men I leave the appointment of the formr to yourself under the reservation contained in the Inclosed Instructions.
Use every possible exertion to compleat, & March your Company to the Army under my immediate Command. Given at head Quarters at Morris Town this 14th day of Jan: 1777.

Go: Washington

